Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 2, 4-7, 14-20 are pending.
Claims 3 and 8-13 were cancelled.	
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, Lois modified by Gruenbacher and Little, teaches all of the limitations of the claim but does not explicitly teach or fairly suggest "wherein the puck structure is formed from silicone". With regards to claim 14, Lois modified by Haworth teaches all of the limitations of the claim but does not explicitly teach or fairly suggest "wherein the puck structure is formed from silicone". Kim is relied upon to teach a silicone as a material for a cushion ball, however, application of the teachings of Kim results in impermissible hindsight in light of the inventions of Lois modified by Gruenbacher and Little or the invention of Lois modified by Haworth. Claims 1 and 14 are therefore allowed. Claims 2, 4-7 and claims 15-20 are also allowed since they require all of the limitations of the allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329. The examiner can normally be reached M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/30/2022